 


114 HRES 287 EH: Providing for consideration of the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes, and providing for consideration of the bill (H.R. 2578) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2016, and for other purposes.
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 287 
In the House of Representatives, U. S.,

June 2, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes, and providing for consideration of the bill (H.R. 2578) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
That (a)at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of any bill specified in section 2 of this resolution. The first reading of each such bill shall be dispensed with. All points of order against consideration of each such bill are waived. General debate on each such bill shall be confined to that bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate each such bill shall be considered for amendment under the five-minute rule. Points of order against provisions in each such bill for failure to comply with clause 2 of rule XXI are waived. 
(b)During consideration of each such bill for amendment— (1)each amendment, other than amendments provided for in paragraph (2), shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent and shall not be subject to amendment except as provided in paragraph (2); 
(2)no pro forma amendment shall be in order except that the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 10 pro forma amendments each at any point for the purpose of debate; and  (3)the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. 
(c)When the committee rises and reports any such bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on that bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.The bills referred to in the first section of this resolution are as follows: 
(a)The bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes.  (b)The bill (H.R. 2578) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2016, and for other purposes. 
 
Karen L. Haas,Clerk.
